DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 11/4/2021, in which claims 1 – 14 and 20 was amended, and claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1 - 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang Sung (KR 2011-0094563 A1), in view of Tsuda (US 2010/0223671 A1).
As per claim 1, Kang Sung (KR 2011-0094563 A1) discloses,
An information processing device comprising: a processor programmed to: search a document for a predetermined keyword (pg. 6 line 6; “Processor 220 may include a processor, microprocessor, or processing logic that interprets and executes instructions” and pg.6 line 25; “search for a keyword of a specific web document”). 
search the document for a referral character string that is within a first predetermined physical range of the predetermined keyword (pg.8 lines 16 – 17; “In order to find related words based on the searched web document, the web document search engine 145 first finds the link keywords of the corresponding web documents”).
search the document for a second instance of the referral character string (pg.8 lines 17 – 18; “requests the related-word search for the found link-keyword to the link-keyword search engine 143. The final result can be obtained”).
the searching of the document including at least searching of a second page different from a first page in which the keyword and the referral character string are first located (pg.9 lines 6 – 7; “link-keyword search engine 143 searches for related words using the link-keyword association information obtained from the web document analyzer”, where searching for link-keyword information is searching additional page as claimed).
the second page being a subject of referral of the referral character string (pg.5 lines 6 – 7; “a keyword included in a web page that can be searched by the search word, or a hyperlink accompanied by a search word included in an arbitrary web page”). 
search the document including at least the second page for an additional instance of the predetermined keyword (pg.9 lines 11 – 12; “searches for the related word about the link-keyword extracted to the link-keyword search engine 143 again. Request to expand the search”).
upon locating the additional instance of the predetermined keyword (pg.9 lines 10 – 11; “When the web document related to the search term is searched, the web document search engine 145 extracts the link-keyword from the searched web document”). 
and extract and display the target information onto a display screen (pg.9 lines 13 – 15; “the result of the related word search for the extracted link-keyword requested from the web document search engine 145 to the link-keyword search engine 143 may be returned to the web document search engine 145, or the related word search It may also be delivered directly to engine”).
	Kang does not specifically disclose search a predetermined physical range of the additional predetermined keyword for target information.
	However, Tsuda (US 2010/0223671 A1) in an analogous art discloses,
search a predetermined physical range of the additional predetermined keyword for target information (para.[0227]; “extracted keyword is within the range of the associated predetermined number of characters”  and para.[0168]; “presence-or-absence-in-keyword-range determining unit 123 determines whether the appearance position (pos_j) of the other keyword (kw_j) is within the predetermined number of characters from the appearance position (pos_i) of the determination target keyword”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate keyword extraction within certain range of the system of Tsuda into searching of related word using link-keyword of the system of Kang to identify relevant term within certain distance of the search word on a web document for expanding the search word and providing relevant information that improve user experience.

As per claim 2, the rejection of claim 1 is incorporated and further Tsuda (US 2010/0223671 A1) discloses,
wherein: the predetermined keyword is a first keyword and the physical range is a first range; and the processor is programmed to extract the target information indicated by the character string by: detecting a second keyword corresponding to the first keyword by using pattern matching; and extracting the target information from a second range determined on a basis of a position of the second keyword (para.[0168]; “presence-or-absence-in-keyword-range determining unit 123 determines whether the appearance position (pos_j) of the other keyword (kw_j) is within the predetermined number of characters from the appearance position (pos_i) of the determination target keyword”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate keyword extraction within certain range of the system of Tsuda into searching of related word using link-keyword of the system of Kang to identify related word within a document that can be used to expand the query to retrieve relevant associated information. 

As per claim 3, the rejection of claim 1 is incorporated and further Tsuda (US 2010/0223671 A1) discloses,
wherein the processor is programmed to: detect a title of each of at least one page different from a page on which the predetermined keyword is recorded from among a plurality of pages included in the document; and extract the target information from a title corresponding to the character string from among the detected titles (para.[0177]; “When it is determined that the keyword (kw) is not included in the unnecessary word list 220 (S43: No), the keyword appearance position extracting unit 121 acquires an appearance position (pos) of the keyword (kw) from the head of the check target text”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate keyword extraction within certain range of the system of Tsuda into searching of related word using link-keyword of the system of Kang to identify related word within a document that can be used to expand the query to retrieve relevant associated information. 

As per claim 4, the rejection of claim 2 is incorporated and further Tsuda (US 2010/0223671 A1) discloses,
wherein the processor is programmed to: detect a title of each of at least one page different from a page on which the predetermined keyword is recorded from among a plurality of pages included in the document; and extract the target information from a title corresponding to the character string from among the detected titles (para.[0177]; “When it is determined that the keyword (kw) is not included in the unnecessary word list 220 (S43: No), the keyword appearance position extracting unit 121 acquires an appearance position (pos) of the keyword (kw) from the head of the check target text”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate keyword extraction within certain range of the system of Tsuda into searching of related word using link-keyword of the system of Kang to identify related word within a document that can be used to expand the query to retrieve relevant associated information. 

Claim 20 is a non-transitory computer readable medium claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.  

6.	Claims 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang Sung (KR 2011-0094563 A1), in view of Tsuda (US 2010/0223671 A1), in view of Nagahama et al (US 2012/0254797 A1).
As per claim 5, the rejection of claim 1 is incorporated, Kang Sung (US KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) does not specifically disclose wherein the processor is programmed to change the document such that the extracted target information is displayed in association with the predetermined keyword.
	However, Nagahama et al (US 2012/0254797 A1) in an analogous art discloses,
wherein the processor is programmed to change the document such that the extracted target information is displayed in association with the predetermined keyword (para.[0049]; “keyword display module 141 displays keywords extracted by the text extraction module 133 near the selected text range”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Nagahama into the combine teaching of Kang and Tsuda to identify relevant information associated with the extracted keyword for providing information about the document content.
	
As per claim 6, the rejection of claim 2 is incorporated, Kang Sung (KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) does not specifically disclose wherein the processor is programmed to change the document such that the extracted target information is displayed in association with the predetermined keyword.
	However, Nagahama et al (US 2012/0254797 A1) in an analogous art discloses,
wherein the processor is programmed to change the document such that the extracted target information is displayed in association with the predetermined keyword (para.[0049]; “keyword display module 141 displays keywords extracted by the text extraction module 133 near the selected text range”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Nagahama into the combine teaching of Kang Sung and Tsuda to identify relevant information associated with the extracted keyword for providing information about the document content.

As per claim 7, the rejection of claim 3 is incorporated, Kang Sung (KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) does not specifically disclose wherein the processor is programmed to change the document such that the extracted target information is displayed in association with the predetermined keyword.
	However, Nagahama et al (US 2012/0254797 A1) in an analogous art discloses,
wherein the processor is programmed to change the document such that the extracted target information is displayed in association with the predetermined keyword (para.[0049]; “keyword display module 141 displays keywords extracted by the text extraction module 133 near the selected text range”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Nagahama into the combine teaching of Kang Sung and Tsuda to identify relevant information associated with the extracted keyword for providing information about the document content.

As per claim 8, the rejection of claim 4 is incorporated, Kang Sung (KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) does not specifically disclose wherein the processor is programmed to change the document such that the extracted target information is displayed in association with the predetermined keyword.
	However, Nagahama et al (US 2012/0254797 A1) in an analogous art discloses,
wherein the processor is programmed to change the document such that the extracted target information is displayed in association with the predetermined keyword (para.[0049]; “keyword display module 141 displays keywords extracted by the text extraction module 133 near the selected text range”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Nagahama into the combine teaching of Kang Sung and Tsuda to identify relevant information associated with the extracted keyword for providing information about the document content.

As per claim 9, the rejection of claim 5 is incorporated, Kang Sung (KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) does not specifically disclose wherein the processor is programmed to change the document by adding the target information to a position displayed together with the predetermined keyword.
	However, Nagahama et al (US 2012/0254797 A1) in an analogous art discloses,
wherein the processor is programmed to change the document by adding the target information to a position displayed together with the predetermined keyword (para.[0031]; “output the positional information of the stored data to the copied text acquisition module 122 so that the copied text acquisition module 122 can acquire the data from the copied data storage module based on the positional information”).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Nagahama into the combine teaching of Kang Sung and Tsuda to identify relevant information associated with the extracted keyword for providing information about the document content.

As per claim 10, the rejection of claim 5 is incorporated, and further Kang Sung (KR 2011-0094563 A1) discloses,
wherein the processor is programmed to add a link to a reference to the character string (pg.2 lines 30 – 31; “web document analyzer for generating web document information including keyword information and hyperlink information for each”).

7.	Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang Sung (KR 2011-0094563 A1), in view of Tsuda (US 2010/0223671 A1), and further in view of Tsuda (US 7,003,442 B1).
As per claim 11, the rejection of claim 1 is incorporated, Kang Sung (KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) does not specifically disclose wherein the processor is programmed to:  determine whether a plurality of target information candidates corresponding to the predetermined keyword are recorded in  predetermined keyword are recorded in the reference, extract the target information by extracting target information selected from among the plurality of target information candidates.
	However, Tsuda (US 7,003,442 B1) in an analogous art discloses,
wherein the processor is programmed to:  determine whether a plurality of target information candidates corresponding to the predetermined keyword are recorded in the reference to the target inforamtion; and upon a determination that the plurality of target information candidates corresponding to the predetermined keyword are recorded in the reference, extract the target information by extracting target information selected from among the plurality of target information candidates (col.7 lines 11 – 13; “associative relation 55 is data that represents a relation of which one keyword is associated with another word” and col.17 lines 38 – 41; “combination of a keyword searching operation and a full text searching operation for document contents, the user can search detailed information from related documents”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Tsuda (US 7,003,442 B1) into the combine teaching of Kang Sung (KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) to categorize a document content into relevant group that user can be used to identify related information that are associated with the extracted content.

As per claim 12, the rejection of claim 2 is incorporated, Kang Sung (KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) does not specifically disclose wherein the processor is programmed to: determine whether a plurality of target information candidates corresponding to the predetermined keyword are recorded in a reference to the target information; and upon a determination that the plurality of target information candidates corresponding to the predetermined keyword are recorded in the reference, extract the target information by extracting target information selected from among the plurality of target information candidates.
	However, Tsuda (US 7,003,442 B1) in an analogous art discloses,
wherein the processor is programmed to: determine whether a plurality of target information candidates corresponding to the predetermined keyword are recorded in a reference to the target information; and upon a determination that the plurality of target information candidates corresponding to the predetermined keyword are recorded in the reference, extract the target information by extracting target information selected from among the plurality of target information candidates (col.7 lines 11 – 13; “associative relation 55 is data that represents a relation of which one keyword is associated with another word” and col.17 lines 38 – 41; “combination of a keyword searching operation and a full text searching operation for document contents, the user can search detailed information from related documents”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Tsuda (US 7,003,442 B1) into the combine teaching of Kang Sung and Tsuda (US 2010/0223671 A1) to categorize a document content into relevant group that user can be used to identify related information that are associated with the extracted content.

As per claim 13, the rejection of claim 3 is incorporated, Kang Sung (KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) does not specifically disclose wherein the processor is programmed to: determine whether a plurality of target information candidates corresponding to the predetermined keyword are recorded in a reference to the target information; and  - 36 -upon a determination that the plurality of target information candidates corresponding to the predetermined keyword are recorded in the reference, extract the target information by extracting target information selected from among the plurality of target information candidates.
	However, Tsuda (US 7,003,442 B1) in an analogous art discloses,
wherein the processor is programmed to: determine whether a plurality of target information candidates corresponding to the predetermined keyword are recorded in a reference to the target information; and  - 36 -upon a determination that the plurality of target information candidates corresponding to the predetermined keyword are recorded in the reference, extract the target information by extracting target information selected from among the plurality of target information candidates (col.7 lines 11 – 13; “associative relation 55 is data that represents a relation of which one keyword is associated with another word” and col.17 lines 38 – 41; “combination of a keyword searching operation and a full text searching operation for document contents, the user can search detailed information from related documents”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Tsuda (US 7,003,442 B1) into the combine teaching of Kang Sung (KR 2011-0094563 A1) and Tsuda (US 2010/0223671 A1) to categorize a document content into relevant group that user can be used to identify related information that are associated with the extracted content.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang Sung (KR 2011-0094563 A1), in view of Tsuda (US 2010/0223671 A1), in view of Tsuda (US 7,003,442 B1), and further in view of Nagahama et al (US 2012/0254797 A1).
As per claim 14, the rejection of claim 11 is incorporated, Kang Sung (KR 2011-0094563 A1), Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) does not specifically wherein the processor is configured to: cause the display to display a screen that allows a user to select the target information from among the plurality of target information candidates; and extract the target information by: receiving the selection of the target information; and extracting the selected target information.
	However, Nagahama et al (US 2012/0254797 A1) in an analogous art discloses,
wherein the processor is configured to: cause the display to display a screen that allows a user to select the target information from among the plurality of target information candidates; and extract the target information by: receiving the selection of the target information; and extracting the selected target information (para.[0107]; “user inputs a part of a browsed document or a word as the input keyword by the mouse operation (step S10), and selects the search service” and para.[0108]; “Extraction of the keyword is performed in the following manner. That is, the range for extracting the keyword is set to be in the near range of the input keyword selected from the browsed document, in the range displayed in the window, or the whole browsed document”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the combine teaching of Nagahama et al (US 2012/0254797 A1) into the combine teaching of Kang Sung (KR 2011-0094563 A1), Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) to identify relevant information associated with the extracted keyword for providing information about the document content.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang Sung (KR 2011-0094563 A1), in view of Tsuda (US 2010/0223671 A1), in view of Tsuda (US 7,003,442 B1), and further in view of Lee-Goldman et al (US 2016/0188702 A1).
As per claim 15, the rejection of claim 11 is incorporated, Tsuda (US 2010/0223671 A1) and Tsuda (US 7,003,442 B1) does not specifically wherein the processor is programmed to: decide confidence levels of the plurality of target information candidates; and extract the target information by selecting the target information from among the plurality of target information candidates according to the confidence levels.
	However, Lee-Goldman et al (US 2016/0188702 A1) in an analogous art discloses,
wherein the processor is programmed to: decide confidence levels of the plurality of target information candidates; and extract the target information by selecting the target information from among the plurality of target information candidates according to the confidence levels (para.[0054]; “topic-score may be based on a confidence level that the extracted keyword corresponds to the topic. The confidence level is a reflection of the confidence that social-networking system 160 has that an extracted keyword is in fact associated with a particular topic. The confidence level may be based on a context in which the extracted keyword is used in the post, which may be determined as described above (e.g., by using a forward backward algorithm)”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the combine teaching of Lee-Goldman into the combine teaching of Kang Sung (KR 2011-0094563 A1), Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) to generate relevant keyword that are associated with the document and for using the keyword to provide appropriate query suggestion that can be used to retrieve the information and relevant information associated with it.

10.	Claims 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang Sung (KR 2011-0094563 A1), in view of Tsuda (US 2010/0223671 A1), in view of Tsuda (US 7,003,442 B1), and further in view of Mase et al (WO 1999/014690 A1)
As per claim 16, the rejection of claim 11 is incorporated, Tsuda (US 2010/0223671 A1) and Tsuda (US 7,003,442 B1) does not specifically wherein the plurality of target information candidates are recorded in a plurality of references indicated by the character string; and the processor is programmed to add, to the character string, a link to the reference in which the selected target information is recorded from among the plurality of references.
	However, Mase et al (WO 1999/014690 A1) in an analogous art discloses,
wherein the plurality of target information candidates are recorded in a plurality of references indicated by the character string; and the processor is programmed to add, to the character string, a link to the reference in which the selected target information is recorded from among the plurality of references (pg.3 lines 38 – 40; “the processing target (keyword extraction, classification, display, etc.) is linked from document 01 to another document (002, 003, 004) and is linked to each other. ing. I……, first, a key candidate 106 is extracted from each document by a method described later. Then, by comprehensively evaluating the keyword candidates, the keyword 07 of the document 01 to be processed is identified”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the combine teaching of Maze into the combine teaching of Kang Sung (KR 2011-0094563 A1),Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) to identify relevant information associated with the document and for using the information to represent the document, thereby providing an easy access to the document.

As per claim 17, the rejection of claim 12 is incorporated, Kang Sung (KR 2011-0094563 A1), Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) does not specifically wherein the plurality of target information candidates are recorded in a plurality of references indicated by the character string; and the processor is programmed to add, to the character string, a link to the reference in which the selected target information is recorded from among the plurality of references.
	However, Mase et al (WO 1999/014690 A1) in an analogous art discloses,
wherein the plurality of target information candidates are recorded in a plurality of references indicated by the character string; and the processor is programmed to add, to the character string, a link to the reference in which the selected target information is recorded from among the plurality of references (pg.3 lines 38 – 40; “the processing target (keyword extraction, classification, display, etc.) is linked from document 01 to another document (002, 003, 004) and is linked to each other. ing. I……, first, a key candidate 106 is extracted from each document by a method described later. Then, by comprehensively evaluating the keyword candidates, the keyword 07 of the document 01 to be processed is identified”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the combine teaching of Maze into the combine teaching of Kang Sung (KR 2011-0094563 A1), Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) to identify relevant information associated with the document and for using the information to represent the document, thereby providing an easy access to the document.

As per claim 18, the rejection of claim 13 is incorporated, Kang Sung (KR 2011-0094563 A1), Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) does not specifically wherein the plurality of target information candidates are recorded in a plurality of references indicated by the character string; and the processor is programmed to add, to the character string, a link to the reference in which the selected target information is recorded from among the plurality of references.
	However, Mase et al (WO 1999/014690 A1) in an analogous art discloses,
wherein the plurality of target information candidates are recorded in a plurality of references indicated by the character string; and the processor is programmed to add, to the character string, a link to the reference in which the selected target information is recorded from among the plurality of references (pg.3 lines 38 – 40; “the processing target (keyword extraction, classification, display, etc.) is linked from document 01 to another document (002, 003, 004) and is linked to each other. ing. I……, first, a key candidate 106 is extracted from each document by a method described later. Then, by comprehensively evaluating the keyword candidates, the keyword 07 of the document 01 to be processed is identified”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the combine teaching of Maze into the combine teaching of Kang Sung (KR 2011-0094563 A1), Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) to identify relevant information associated with the document and for using the information to represent the document, thereby providing an easy access to the document.

As per claim 19, the rejection of claim 14 is incorporated, Kang Sung (KR 2011-0094563 A1), Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) does not specifically wherein the plurality of target information candidates are recorded in a plurality of references indicated by the character string; and the processor is programmed to add, to the character string, a link to the reference in which the selected target information is recorded from among the plurality of references.
	However, Mase et al (WO 1999/014690 A1) in an analogous art discloses,
wherein the plurality of target information candidates are recorded in a plurality of references indicated by the character string; and the processor is programmed to add, to the character string, a link to the reference in which the selected target information is recorded from among the plurality of references (pg.3 lines 38 – 40; “the processing target (keyword extraction, classification, display, etc.) is linked from document 01 to another document (002, 003, 004) and is linked to each other. ing. I……, first, a key candidate 106 is extracted from each document by a method described later. Then, by comprehensively evaluating the keyword candidates, the keyword 07 of the document 01 to be processed is identified”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the combine teaching of Maze into the combine teaching of Kang Sung (KR 2011-0094563 A1), Tsuda (US 2010/0223671 A1), and Tsuda (US 7,003,442 B1) to identify relevant information associated with the document and for using the information to represent the document, thereby providing an easy access to the document.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/23/2022